Citation Nr: 1116974	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board further notes that in his December 2006 VA Form 9 the Veteran requested a Board hearing, but in an August 2007 statement he withdrew the request.  Accordingly, the appellant's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2010).

In January 2010 the Board remanded this claim for further development.  It now returns for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran has claimed that he suffers from PTSD as a result of various incidents which happened while he was in-service.  See e.g., January 2010 stressor statement and April 2005 statement.  He reported that on one occasion during basic training he was assaulted by his drill sergeant.  He also indicated that he was attacked by multiple members of his platoon.  Finally, he reported that he was the target of a suicide motorcyclist and rolled his car after being hit.  This incident was reported as occurring during the course of a terrorist incident in which the US embassy was subject to a bomb threat.  He suffered a head injury as a result of this accident and he stated he was in the hospital at Soto Cano Air Base until his separation from service.  

The Board notes that in his April 2004 statement, the Veteran indicated that the motorcycle attack was investigated by attorneys from the U.S. Army Judge Advocate General (JAG) Corps.  The Board observes that a note to file stated the RO should do a special search for Army JAG Corps records regarding this investigation.  However, there is no evidence in the record that this has been completed.  On remand, the AOJ should attempt to locate these records.  

The Board also notes that in the January 2010 remand directives the Agency of Original Jurisdiction (AOJ) was instructed to locate any additional records from the Palmerola Air Base (now Soto Cano Air Base).  In a February 2010 response from the National Personnel Records Center (NPRC), it was indicated that there were no listings for a Palmerola or Soto Cano Air Force Base.  The Board observes that Soto Cano Air Base is a Honduran Air Base located near Comayagua, Honduras; it is currently still open, and houses the Joint Task Force-Bravo as an American contingent.  Specifically, the Joint Task Force-Bravo official website lists MEDEL as the medical unit which provides care of the U.S. Troops stationed at Soto Cano.

Given that hospitalization or clinical medical records are sometimes filed under the name of the facility, and not the name of the veteran, the Board observes there is a chance that records related to the Veteran's treatment for his head injury are still available at the NPRC, not under a listing for Soto Cano Air Base, but possibly under Joint Task Force-Bravo, MEDEL.  As such, on remand, the AOJ should further request from either the NPRC or other appropriate source, records related to the Veteran's treatment at the hospital at Soto Cano Air Base.

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by providing that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Arguably, the new regulation is applicable.   

The Veteran should be afforded a new VA examination so that the examiner can give an opinion as to whether the Veteran suffers from PTSD as a result of an inservice stressor.  The Veteran should be aware that at his next VA examination he must fully cooperate with the examiner and any testing provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Army's office of the JAG Corps and ask it to provide any information pertaining to an investigation and/or incident report associated with a rollover car accident in Honduras in 1986 or 1987 involving the Veteran.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

2. The AOJ should request from the NPRC in St. Louis, Missouri, or other appropriate source, any records of the Veteran's treatment at the hospital at Soto Cano Air Base, to include both inpatient and outpatient treatment records, for the period of January 1986 to May 1987.  It should be noted that the Veteran's clinical records may be filed at the NPRC under the name of the facility, and not the Veteran.  The records may also be filed under a Joint Task Force-Bravo listing, or as MEDEL records.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.	After completing the first 2 directives, and allowing a reasonable amount of time to pass, schedule the Veteran for a VA psychiatric examination to determine if the Veteran has PTSD due to a claimed stressor, if any, or due to fear of hostile military or terrorist activity.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should specifically state whether or not the Veteran has PTSD and whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner concludes that an opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran should be furnished with an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The RO should, in the SSOC, cite to and apply the latest version of 38 C.F.R. § 3.304(f) (amended effective July 13, 2010).  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

